Exhibit 10.1

AMENDMENT NO. 2

TO

BIODELIVERY SCIENCES INTERNATIONAL, INC.

2011 EQUITY INCENTIVE PLAN

Pursuant to Section 14 of the 2011 Equity Incentive Plan (the “Plan”) of
BioDelivery Sciences International, Inc. (the “Company”), the Board of Directors
of the Company has duly adopted a resolution, conditioned upon approval by the
stockholders of the Company, approving this Amendment No. 2 to the Plan to
increase the total number of shares of common stock, par value $.001 per share,
of the Company (the “Common Stock”) reserved and available for issuance under
the Plan as follows:

1. Section 5(b) of the Plan is hereby amended to read in its entirety as
follows:

“(b) Subject to Sections 3, 11 and 12 of this Plan, the Committee is authorized
to deliver under this Plan an aggregate of Eight Million Eight Hundred Thousand
(8,800,000) Common Shares. Each Common Share subject to an Option or a Stock
Appreciation Right will reduce the number of Common Shares available for
issuance by one share, and each Common Share underlying an Award of Restricted
Stock, Restricted Stock Units, Stock Bonus Awards and Performance Compensation
Awards will reduce the number of Common Shares available for issuance by 1.15
shares.”

2. All other terms and provisions of the Plan shall remain unchanged and in full
force and effect as written.

3. A majority in voting interest of the stockholders present in person or by
proxy and entitled to vote at the meeting of stockholders at which this
Amendment No. 2 was considered, has duly approved this Amendment No. 2 to the
Plan.

IN WITNESS WHEREOF, this Amendment No. 2 to the Plan is made effective this
    day of             , 2014.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

 

  Name:   Title: